IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0960-10






THE STATE OF TEXAS,  Appellant


v.


RANDALL CHUPIK,  Appellee




ORDER REGARDING REPRESENTATION
TRAVIS COUNTY



 This order was delivered per curiam.

O R D E R

 The State appealed the trial court's order granting the motion to suppress in cause number
C-1-CR-08-222890 in the County Court at Law Number 8 of Travis County.  The court of appeals
affirmed the judgment of the trial court.   State v. Chupik, No. 03-09-00356-CR (Tex. App. --
Austin, delivered May 13, 2010).  The State filed a petition for discretionary review which was
granted by this Court on September 22, 2010.   The Appellee is entitled to representation before this
Court at this time.  See Article 1.051(a)(d)(2), V.A.C.C.P.  It appears that the Appellee is without
representation in this court.  Accordingly, the trial court is ordered to determine if the Appellee is
currently represented by counsel, and if so, to inform this court who represents the Appellee.  If the
Appellee is not currently represented by counsel and desires counsel, the trial court must first
determine whether the Appellee is indigent.  If the trial court finds the Appellee is indigent, that
court shall appoint an attorney to represent the Appellee before this court in regard to PDR No. PD-0960-10, in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P.  Any hearing
conducted pursuant to this order shall be held within 30 days of the date of this order.  The trial
court's order appointing counsel, any findings of fact, affidavits, or transcription of the court
reporter's notes and any other supplementation of the record shall be returned to this court within 45
days of the date of this order.
IT IS SO ORDERED THIS THE 4th DAY OF OCTOBER, 2010
DO NOT PUBLISH